FILE COPY




                                   No. 07-14-00399-CV


In the Interest of S.V., K.V.,               §     From the County Court at Law
 and E.V., Children                                  of Moore County
                                             §
                                                   March 24, 2015
                                             §
                                                   Opinion by Justice Hancock
                                             §

                                   J U D G M E N T

       Pursuant to the opinion of the Court dated March 24, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

       Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

       It is further ordered that this decision be certified below for observance.

                                           oOo